EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In claim 1,
	on lines 33-34, “the connecting of the second component electrical assembly from the field power unit” has been changed to --the connecting of the second component electrical assembly to the field power unit--,
	on lines 34-35, “connecting the field power unit from a plurality of second quick-connect electrical couplers” has been changed to --connecting the field power unit to a plurality of second quick-connect electrical couplers--,
	on lines 42-43, “the connecting of the second component fluid assembly from the fluid conduits of the field power unit” has been changed to --the connecting of the second component fluid assembly to fluid conduits of the field power unit--,
	on lines 43-44, “connecting the field power unit from a plurality of second quick-connect fluid couplers” has been changed to --connecting the field power unit to a plurality of second quick-connect fluid couplers--.



	on lines 2-3, “an to a field power supply” has been changed to --an engine to a field power pump--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679